Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 24, 26, 28 34, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of King et al. US 2010/0283598.
Parker discloses a paving machine (PM) 
comprising:  A frame including a pair of crawler tracks for propulsion.
A paving screed (24).
An auger assembly (20, 22).
A hopper (10) and conveyor assembly (12, 14).
A plurality of sensors (S1-S4) attached to the machine frame, adjacent an end of 
	conveyor assembly, and configured to sense the height of the paving 
	material being delivered to the augers and the screed (24).
A signal processor (A1) configured to receive signals from said sensors and 
actuate any of a plurality of paving machine components.  Col. 5, ln.25-Col. 6.
What Parker does not disclose is the use of a supply truck signaling means.  However, King et al. teach an operational signal light arrangement (24) having a plurality of illuminated signaling members (76-90) arranged in a vertical plane (64) and oriented such that a driver of a supply truck (14) can easily see which of the signaling members is illuminated, thereby indicating whether the supply truck driver should: move backwards, forwards, stop, raise bed, lower bed etc.  [0024-0035].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Parker with the light assembly taught by King et al. in order to increase safety and hopper loading control.
	
With respect to claim 34 Parker discloses the one or more sensors (S1-4) comprise distance measuring sensors, such as a wand, configured to measure a distance between at least one reference point related to the machine frame and to a surface of the material being deposited in front of the auger.  See Fig. 11.

With respect to claims 38, 40, 44 Parker discloses a method of operating the paving machine cited above, the method comprising the steps of:
Generating elevation profile signals corresponding a characteristic of an elevation 
profile of paving material deposited within the auger trough in front of the screed 
(24).  Col. 4, ln. 60-Col. 5, ln. 60, Col. 6, lns. 51-60. 
Determining portions of the elevation profile are less, equal or greater than a nominal 
elevation from the elevation profile signals.  
Automatically controlling the auger rotation speed and conveyor speed to increase or \
decrease the flow rate of paving material being deposited and spread in the 
auger trough, such that a uniform height of paving material is spread across the 
auger trough.  Col. 8, lns. 3-Col. 9, ln. 37.
What Parker does not disclose is the use of a supply truck signaling means.  However, King et al. teach an operational signal light arrangement (24) having a plurality of illuminated signaling members (76-90) arranged in a vertical plane (64) and oriented such that a driver (32) of a supply truck (14) can easily see which of the signaling members is illuminated, thereby indicating whether the supply truck driver should: move backwards, forwards, stop, raise bed, lower bed etc.  [0024-0035].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Parker with the light assembly taught by King et al. in order to increase safety and hopper loading control.

4. 	Claims 25, 27, 29-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of King et al. US 2010/0283598 as applied to claims 23, 38 and further in view of Smieja US 8,979,423.  Parker in view of disclose a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving
processes and controls the speed of the conveyors and augers based on the sensed paving material profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  But do not 
disclose a data processor configured to determine volume data describing a volume of 
the material deposited in front of the screed.  However, Smieja teaches a paving machine and control system wherein a sensor measures a material volume in front of 
an auger/screed assembly and transmits the data to an ECM which is used as a target material volume.  During the paving process the sensor(s) continuously monitor the material volume and send said data to the ECM, which then compares the data and calculates a corresponding conveyor and auger speed.  See Abstract; Fig. 2; Col. 2.
Further, Smieja illustrates a control panel in Figs. 3, 4.  Wherein an input device (700) linked to said ECM facilitates determining the data describing the predetermined nominal elevation based on the paving elevation/width/speed.  Col. 1, ln. 50-Col. 2, ln. 50, Col. 5, lns 3-58.  Such that a display and/or signaling devices (702-709) are positioned at the operator station (700) and the screed station (750) to display the elevation profile and target profile volumes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker with the sensors and control system taught by Smieja in order to reduce human error.
	
With respect to claims 35 Parker in view of King et al. do not disclose the use of laser or ultrasonic sensors.  However, Smieja teaches contact, sonic and other commonly known sensor technologies can be used to determine the height of a paving material pile positioned in front of an auger/screed assembly, such that changes in the subbase crown/cross slope, can be independently accommodated by the left and right auger/conveyor assemblies.  Col. 1, ln. 60-Col. 2, ln. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of King et al. with the sensors and control system taught by Smieja in order to reduce human error.
5. 	Claims 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of King et al. and Smieja US 8,979,423 as applied to claim 31 above, and further in view of Braddy et al. US 2010/0178107.  Parker in view of King et al. and Smieja disclose a paving machine and control system that monitors the height volume of paving material in front of the auger, but do not disclose measuring the height of the screed.  However, Braddy et al. teach a paving machine and control system including a plurality of screed height sensors (52) and screed width sensors (56) coupled to screed height/width actuators, the sensors being in communication with a ECU (40) to provide signals indicative of the thickness and width of the paving layer formed by the screed. see [0023-25].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of King et al. and Smieja with the screed height/width sensors and control system taught by Braddy et al. in order to correlate the volume of paving material in front of the auger and the volume of the paving layer formed by the screed.

6. 	Claims 25, 27, 29-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view King et al. US 2010/0283598 with respect to claims 14, 38 and further in view of Brenner et al. US 8,855,967. Parker in view of King et al. discloses a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving processes and controls the speed of the conveyors and augers based on the sensed paving material profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  

But do not disclose a data processor configured to determine volume data describing a volume of the material deposited in front of the screed.  However, Brenner et al. disclose a paving machine and control system wherein the control system is configured to receive data signals indicative of surface measurements over time.  Wherein the surface measurement device could be GPS, sonic sensors or even camera system.  See Col. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of King et al. with the camera and control system taught by Brenner et al. in order to increase accuracy and recordability of the paving volume in front of the auger during the paving process.

7.	Claim(s) 23, 24, 26, 28, 34, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of Herzberg US 8,931,974.
Parker discloses a paving machine (PM) comprising:  
A frame including a pair of crawler tracks for propulsion.
A paving screed (24).
An auger assembly (20, 22).
A hopper (10) and conveyor assembly (12, 14).
A plurality of sensors (S1-S4) attached to the machine frame, adjacent an end of 
	conveyor assembly, and configured to sense the height of the paving 
	material being delivered to the augers and the screed (24).
A signal processor (A1) configured to receive signals from said sensors and 
actuate any of a plurality of paving machine components.  Col. 5, ln.25-Col. 6.
What Parker does not disclose is the use of a supply truck signaling means.  However, Herzberg teaches a paving machine having a signal light arrangement (11) having a plurality of illuminated signaling members (14a-e) arranged in a vertical plane and oriented such that a driver of a supply truck (9) can easily see which of the signaling members is illuminated.  Wherein the signaling device (11) can be controlled either by an operator or a plurality of sensors on board the paving machine.  Cols. 4-5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Parker with the light assembly taught by Herzberg in order to increase safety and hopper loading control.
	
With respect to claim 34 Parker discloses the one or more sensors (S1-4) comprise distance measuring sensors, such as a wand, configured to measure a distance between at least one reference point related to the machine frame and to a surface of the material being deposited in front of the auger.  See Fig. 11.

With respect to claims 38, 40, 44 Parker discloses a method of operating the paving machine cited above, the method comprising the steps of:
Generating elevation profile signals corresponding a characteristic of an elevation 
profile of paving material deposited within the auger trough in front of the screed 
(24).  Col. 4, ln. 60-Col. 5, ln. 60, Col. 6, lns. 51-60. 
Determining portions of the elevation profile are less, equal or greater than a nominal 
elevation from the elevation profile signals.  
Automatically controlling the auger rotation speed and conveyor speed to increase or 
decrease the flow rate of paving material being deposited and spread in the 
auger trough, such that a uniform height of paving material is spread across the 
auger trough.  Col. 8, lns. 3-Col. 9, ln. 37.
What Parker does not disclose is the use of a supply truck signaling means.  However, Herzberg teaches a paving machine having a signal light arrangement (11) having a plurality of illuminated signaling members (14a-e) arranged in a vertical plane and oriented such that a driver of a supply truck (9) can easily see which of the signaling members is illuminated.  Wherein the signaling device (11) can be controlled either by an operator or a plurality of sensors on board the paving machine.  Cols. 4-5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine of Parker with the light assembly taught by Herzberg in order to increase safety.
	
8. 	Claims 25, 27, 29-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of Herzberg ‘974 as applied to claims 23, 38 and further in view of Smieja US 8,979,423.  Parker in view of Herzberg disclose a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving processes and controls the speed of the conveyors and augers based on the sensed paving material 
profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  But do not disclose a data processor configured to determine volume data describing a volume of the material 
deposited in front of the screed.  However, Smieja teaches a paving machine and control system wherein a sensor measures a material volume in front of an auger/screed assembly and transmits the data to an ECM which is used as a target material volume.  During the paving process the sensor(s) continuously monitor the material volume and send said data to the ECM, which then compares the data and calculates a corresponding conveyor and auger speed.  See Abstract; Fig. 2; Col. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Herzberg with the sensors and control system taught by Smieja in order to reduce human error.
	
With respect to claims 27, 29-31 Parker in view of Herzberg not disclose a processor configured to determine the nominal elevation based on paving elevation, width, speed or material properties.  However, Smieja illustrates a control panel in Figs. 3, 4.  Wherein an input device (700) linked to said ECM facilitates determining the data describing the predetermined nominal elevation based on the paving elevation/width/speed.  Col. 1, ln. 50-Col. 2, ln. 50, Col. 5, lns 3-58.  Such that a display and/or signaling devices (702-709) are positioned at the operator station (700) and the screed station (750) to display the elevation profile and target profile volumes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Herzberg with the sensors and control system taught by Smieja in order to reduce human error.

With respect to claims 35 Parker in view of Herzberg do not disclose the use of laser or ultrasonic sensors.  However, Smieja teaches contact, sonic and other commonly known sensor technologies can be used to determine the height of a paving material pile positioned in front of an auger/screed assembly, such that changes in the subbase crown/cross slope, can be independently accommodated by the left and right auger/conveyor assemblies.  Col. 1, ln. 60-Col. 2, ln. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Herzberg with the sensors and control system taught by Smieja in order to reduce human error.

9. 	Claims 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of Herzberg ‘974. and Smieja US 8,979,423 as applied to claim 31 above, and further in view of Braddy et al. US 2010/0178107.  
Parker in view of Herzberg and Smieja disclose a paving machine and control system that monitors the height volume of paving material in front of the auger, but do not disclose measuring the height of the screed.  However, Braddy et al. teach a paving machine and control system including a plurality of screed height sensors (52) and screed width sensors (56) coupled to screed height/width actuators, the sensors being in communication with a ECU (40) to provide signals indicative of the thickness and width of the paving layer formed by the screed. see [0023-25].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Herzberg and Smieja with the screed height/width sensors and control system taught by Braddy et al. in order to correlate the volume of paving material in front of the auger and the volume of the paving layer formed by the screed.

10. 	Claims 25, 27, 29-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view Herzberg ‘974 with respect to claims 24, 38 and further in view of Brenner et al. US 8,855,967.
Parker in view of Herzberg disclose a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving processes and controls the speed of the conveyors and augers based on the sensed paving material profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  But does not disclose a data processor configured to determine volume data describing a volume of the material deposited in front of the screed.  However, Brenner et al. disclose a paving machine and control system wherein the control system is configured to receive data signals indicative of surface measurements over time.  Wherein the surface measurement device could be GPS, sonic sensors or even camera system.  See Col. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Herzberg with the camera and control system taught by Brenner et al. in order to increase accuracy and recordability of the paving volume in front of the auger during the paving process.

Response to Amendment
11. 	Applicant’s amendment filed 5/17/2022, with respect to claims 23-44 have been fully considered and overcome the prior art rejections cited in the last Office Action.  The rejections of claims 23-44 have been withdrawn. 

Response to Arguments
12. 	Applicant’s arguments with respect to claim(s) 23-44 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 
obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/9/2022